              Case 3:18-cr-05141-BHS Document 67 Filed 10/21/19 Page 1 of 3




 1                                                          The Honorable Benjamin H. Settle
 2
 3
 4
 5
 6
                           UNITED STATES DISTRICT COURT FOR THE
 7                           WESTERN DISTRICT OF WASHINGTON
                                       AT TACOMA
 8
 9
      UNITED STATES OF AMERICA,                           NO. CR18-5141 BHS
10
                               Plaintiff,
11
                                                          GOVERNMENT PRELIMINARY
                          v.
12                                                        WITNESS LIST
13
      DONNIE BARNES, SR.,
14
15                             Defendant.
16
17
18     1. Stuart Butler

19     2. Gabe Stajduhar
20
       3. Mike Wawrzycki
21
22     4. Jayme McFarland

23     5. K.T.
24
25
26
27
28
     United States v. Donnie Barnes, Sr., CR18-5141 BHS                 UNITED STATES ATTORNEY
                                                                         700 STEWART ST, SUITE 5220
     Government’s Preliminary Witness List - 1                           SEATTLE, WASHINGTON 98101
                                                                               (206) 553-7970
              Case 3:18-cr-05141-BHS Document 67 Filed 10/21/19 Page 2 of 3




 1     6. Reese Berg
 2
       7. Alan Heng
 3
 4          Dated this 21st day of October, 2019.
 5                                                        Respectfully submitted,
 6
                                                          BRIAN T. MORAN
 7                                                        United States Attorney
 8
                                                          s/ Matthew P. Hampton
 9                                                        MATTHEW P. HAMPTON
10                                                        Assistant United States Attorney
                                                          s/ Lyndsie R. Schmalz
11                                                        LYNDSIE R. SCHMALZ
12                                                        Assistant United States Attorney
                                                          700 Stewart Street, Suite 5220
13                                                        Seattle, Washington 98101
14                                                        Phone: (206) 553-7970
                                                          E-mail: matthew.hampton@usdoj.gov
15                                                                 lyndsie.r.schmalz@usdoj.gov
16
17
18
19
20
21
22
23
24
25
26
27
28
     United States v. Donnie Barnes, Sr., CR18-5141 BHS                      UNITED STATES ATTORNEY
                                                                              700 STEWART ST, SUITE 5220
     Government’s Preliminary Witness List - 2                                SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
              Case 3:18-cr-05141-BHS Document 67 Filed 10/21/19 Page 3 of 3




 1                                     CERTIFICATE OF SERVICE
 2          I hereby certify that on October 21, 2019, I have electronically filed the foregoing
 3 with the Clerk of the Court using the CM/ECF system that will send notification of such
 4 filing to the attorney of record for the defendant.
 5
 6
                                                          s/ Becky Hatch
 7                                                        BECKY HATCH
 8                                                        Legal Assistant
                                                          United States Attorney’s Office
 9                                                        700 Stewart Street, Suite 5220
10                                                        Seattle, Washington 98101
                                                          Phone: (206) 553-4161
11                                                        Fax: (206) 553-0755
12                                                        Email: becky.hatch@usdoj.gov
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     United States v. Donnie Barnes, Sr., CR18-5141 BHS                      UNITED STATES ATTORNEY
                                                                              700 STEWART ST, SUITE 5220
     Government’s Preliminary Witness List - 3                                SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
